Citation Nr: 1726835	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, insomnia, and unspecified neurocognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2014 decision, the Board remanded the matter, in relevant part, to obtain a VA examination, updated VA treatment records, and relevant SSA records.  Subsequently, the matter returned to the Board.  In an April 2016 decision, the Board remanded the matter to obtain a VA examination with proper notification to the Veteran as required by the Veterans Claims Assistance Act of 2000 (VCAA).  In addition, the Board instructed the RO to obtain updated VA treatment records.   That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the Veteran's claim for an acquired psychiatric disorder has been recharacterized to include his diagnoses for anxiety, insomnia, and unspecified neurocognitive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including anxiety, insomnia, and unspecified neurocognitive disorder, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  The competent medical evidence of record does not establish a clear diagnosis of PTSD, and the Veteran's claimed in-service stressors have not been verified.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, insomnia, and unspecified neurocognitive disorder, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  In March 2010, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran, including for PTSD claims.  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Pursuant to the Board's February 2014 remand decision, the RO sent the Veteran a letter asking him to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for SSA so that it could obtain treatment information.  See March 2014 correspondence.  The RO did not receive a response from the Veteran.  In addition, the Veteran was afforded VA medical examinations in October 2016.  However, according to the examiner, the Veteran refused to participate in the screening assessment used to assess neurocognitive functioning.  See October 2016 Compensation and Pension Exam note.  Absent a showing of good cause, the Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination for purposes of VA regulations under 38 C.F.R. §  3.655 (b) (2016).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  The Board further emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016). 



Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he currently has a psychiatric disorder, including PTSD, anxiety, insomnia, and unspecified neurocognitive disorder, that was caused by or is otherwise related to his military service.  

For entitlement to service connection for PTSD, the following findings are required: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304 (f). The diagnosis of PTSD must comply with the criteria set forth in the DSM-5.  Id.; see 38 C.F.R. §§ 4.125  (a), 4.130 (2016). 

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304 (f); See Doran v. Brown, 6 Vet. App. 283   (1994).

A review of the Veteran's STRs reveals that he underwent an enlistment examination in July 1964.  See July 1964 Report of Medical Examination.  In his report, the examiner reported normal psychiatric clinical evaluation results.  The Veteran did not complain of, and was not treated for, any psychiatric problems during service.  Subsequently, the Veteran underwent a separation examination.  See June 1966 Report of Medical Examination.  Similarly, the examiner found normal psychiatric clinical evaluation results.

In May 2009, the Veteran presented to a physical examination.  See May 2009 VA physical examination note.  At that time, the Veteran reported poor energy, chest tightening, and numb palms and wrists.  In addition, the Veteran stated that his right foot would fall asleep and his stomach would knot up.  The examiner gave an assessment of anxiety.  In a subsequent physical examination, the Veteran complained of feeling "uneasy" and nervous while trying to sleep.  See September 2009 VA physical exam note.  The examiner reported that the Veteran denied having suicidal ideations, homicidal ideations, or hallucinations.  Id.  The Veteran also complained of anxiety in a February 2010 physical examination.   See February 2010 VA History and Physical Examination note.  The examiner reported the Veteran as attributing his anxiety "for no known reason."  Id.

The Veteran presented to the emergency department in March 2010 with complaints of an "uneasy feeling."  See March 21, 2010 VA emergency department note.  The Veteran denied any suicidal thoughts and was assessed with anxiety and insomnia.  Id.  In a subsequent primary care visit, the Veteran stated that his main concern was difficulty sleeping caused by cricket and buzzing sounds in his ear as well as bad dreams.  See March 23, 2010 VA primary care note.  

A memorandum regarding the Veteran's claimed in-service PTSD stressors was issued in May 2010.  See May 2010 VA memorandum.  The memorandum formally determined that there was a lack of information required to corroborate the Veteran's claimed stressors, including that he served as a gunner on a ship.  See also March 2010 Statement in Support of Claim. 

In February 2012, the Veteran visited his psychiatrist.  See VA Mental Health Consultation note.  The psychiatrist noted that the Veteran did not have a diagnosis for a psychiatric disorder at that time.  In addition, according to the psychiatrist, the Veteran denied significant emotional problems, though he experienced "a little anxiety."  Id.  

The Veteran again presented to the emergency department in March 2014.  See March 2014 VA emergency department note.  The Veteran denied anxiety, depression, concentration and sleep disturbances, and suicidal or homicidal ideation.  Id.  In a following mental health evaluation, the Veteran stated that he experienced increased anxiety after a bypass surgery 2 years prior.  See March 2014 VA mental health initial evaluation note.  The Veteran was assessed with anxiety secondary to his medical conditions.  In a subsequent mental health consultation, The Veteran was assessed with anxiety and insomnia.  See April 2014 mental health note.  No evidence of hallucinations, delusions, or suicidal or homicidal ideations was noted.  

Subsequently, in July 2014, the Veteran denied depression, anxiety, insomnia, or suicidal ideations in an emergency department visit.  See July 2014 VA emergency department note.  

In June 2015, the Veteran presented to a mental health consultation.  See June 2015 VA mental health consultation note.  According to the psychiatrist, the Veteran denied suicidal and homicidal ideation, intent, or plan.  Id.  In addition, the Veteran also denied feelings of hopelessness about present or future, feelings of guilt or being a burden, past suicidal attempts, distressing pain, a history of impulsive self-directed violent behaviors, and visual hallucinations.  Id.  The psychiatrist stated that the Veteran reported auditory hallucinations in the form of mumbling.  Id.  In addition, the psychiatrist reported that the Veteran exhibited poor memory of remote events and that he easily becomes anxious with some agitation.  Poor insight and judgment were also noted.  Based upon his examination and the Veteran's reports, the psychiatrist diagnosed the Veteran with delirium superimposed on dementia secondary to his confusion with his medication.

The Veteran visited the emergency department in May 2016.  See May 2016 VA Emergency Department note.  According to the physician, the Veteran denied having suicidal ideations, homicidal ideations, or audio or visual hallucinations.  Id.

Most recently, in October 2016, the Veteran presented for a VA psychiatric examination.  See October 2016 Compensation and Pension Exam note.  According to the examiner, the Veteran endorsed some sleep difficulties, which he attributed to frequent urination and tinnitus.  However, the Veteran described his quality of sleep as "not too bad."  Id.  In addition, the examiner stated that the Veteran repeatedly denied any history of mental health problems, including depression and anxiety.  The examiner noted that his symptoms support a diagnosis of unspecified neurocognitive disorder associated with dementia.  However, when asked to participate in a brief screening measure to assess neurocognitive functioning, the Veteran refused.  Consequently, the examiner stated that he could not determine the severity of his impairment and relied on behavioral observations of the Veteran's presentation during the examination.  Based on treatment records, the Veteran's presentation, and the Veteran's reports, the examiner concluded that his unspecified neurocognitive disorder is not due to or a result of his military service.  

At the outset, the Board notes that Veteran's STRs are silent with respect to diagnoses and symptoms of an acquired psychiatric disorder, including PTSD, insomnia, anxiety, and unspecified neurocognitive disorder.  The July 1964 enlistment examination and the June 1966 separation examination found normal psychiatric clinical evaluation results and did not document any complaints of psychiatric symptoms.  Furthermore, there is no competent and credible evidence of record of a diagnosis or complaints of psychiatric symptoms within the year following the Veteran's discharge from active service.  Therefore, service connection cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's claim must meet the criteria for general service connection claims.  38 C.F.R. § 3.303.

Upon review of the record, the Board finds that the Veteran does not have an acquired psychiatric disorder that is due to or the result of his active service.  The Board notes that it has taken an expansive view of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board must address each of the acquired psychiatric disorders raised by the record.  

First, the Board finds that there is insufficient competent and credible record establishing current diagnoses for anxiety and insomnia.  A review of the Veteran's VA treatment records reflects that the Veteran has complained of anxiety since May 2009 and insomnia since March 2010.  The Veteran was assessed with anxiety and insomnia on those respective occasions.  The Board notes that the Veteran is competent to testify to observable symptomatology, including feelings of anxiety and insomnia.  The Board also finds no reason to doubt the Veteran's credibility.  However, in the October 2016 VA examination, the Veteran reportedly denied a history of mental problems, including anxiety, and stated that, although he had some sleep difficulties, his sleep was "not too bad."  See October 2016 Compensation and Pension Examination note.  The Veteran also denied anxiety and insomnia in a July 2014 emergency department visit.  Therefore, the Veteran's credible statements are probative of the absence of current diagnoses for anxiety and insomnia.  

Nonetheless, the Board concedes that the record reflects complaints of anxiety and insomnia during the period of appeal.  However, while the Veteran's physicians gave assessments for anxiety and insomnia, they did not frame their determinations as diagnoses.  See May 2009 VA physical examination note; March 21, 2010 VA emergency department note; March 2014 VA mental health initial evaluation note; April 2014 mental health note.  Regardless, assuming arguendo that the Veteran was diagnosed with anxiety and insomnia during the period of appeal, the Veteran's own reports and the competent and credible medical record attribute his insomnia and anxiety to non-service related causes.  In a March 23, 2010 VA primary care visit, the Veteran attributed his difficulty sleeping partly to cricket and buzzing sounds in his ear.  In addition, during the October 2016 VA examination, the Veteran stated that he had difficulty sleeping due to his non-service connected tinnitus and frequent urination.  See October 2016 Compensation and Pension Examination note.  Regarding his anxiety, the Veteran stated in a March 2014 mental health evaluation that he experienced increased anxiety after a non-service connected bypass surgery.  The physician attributed the Veteran's anxiety to his non-service connected medical conditions.  There is no reason to doubt the credibility of the October 2016 VA examiner or of the Veteran's physicians.  Therefore, the credible and competent evidence of record indicates that the Veteran's claimed anxiety and insomnia, even if diagnosed during the period of appeal, are not due or related to his active service.

Second, the Board finds that the competent medical evidence of record does not establish a clear diagnosis of PTSD.  While the Board has acknowledged that the Veteran is competent to testify to observable symptomatology, 38 C.F.R. §§ 4.125 (a) requires that a diagnosis for PTSD be established by the medical evidence.  The Veteran's treatment records are silent with respect to any diagnosis of PTSD.  In addition, the record does not indicate that the Veteran has reported a contemporaneous medical diagnosis for PTSD.  The Veteran's claimed in-service stressor was also not verified, and there is no credible supporting evidence of record of an in-service stressor.  While the Veteran claimed that he served as a gunner on a ship, his military personnel records note his military occupational specialty as Boatswain's Mate.  Therefore, the combat veteran exception does not apply.  
38 U.S.C.A. § 1154 (a); 38 C.F.R. §§ 4.125 (a); see DD 214.

Finally, the Board acknowledges that the Veteran has a current diagnosis for unspecified neurocognitive disorder associated with dementia.  See October 2016 Compensation and Pension Examination note.  However, the competent and credible evidence of record does not establish a nexus between the disorder and the Veteran's active service.  The Veteran was diagnosed with dementia in June 2015 and with unspecified neurocognitive disorder in October 2016, decades after his service.  See June 2015 VA mental health consultation note.  As stated above, the Veteran did not fully cooperate in the October 2016 VA examination, requiring the examiner to base his etiological determination on treatment records, the Veteran's presentation at the examination, and the Veteran's reports.  The examiner concluded that unspecified neurocognitive disorder associated with dementia is not due to or the result of his military service.  The examiner's opinion is uncontroverted by the competent and credible evidence of record.  As stated above, the Veteran is competent to report observable symptomatology, and the Board acknowledges clinical findings of memory loss.  However, there is no competent evidence that the Veteran's unspecified neurocognitive disorder associated with dementia has any relation to his active service, which ended decades earlier without complaints of related symptoms.

In sum, the Veteran's claimed acquired psychiatric disorder, including PTSD, anxiety, insomnia, and unspecified neurocognitive disorder, was not evident until many years after service if even diagnosed, and the only competent and credible evidence of record does not establish a nexus with his active service.  Therefore, the criteria for entitlement to service connection for an acquired psychiatric disorder, including PTSD, anxiety, insomnia, and unspecified neurocognitive disorder, have not been met.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, insomnia, and unspecified neurocognitive disorder, is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


